Citation Nr: 1428521	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from May 1975 to March 1989; however, a February 1990 Administrative Decision determined that his service from January 16, 1984 through March 15, 1989 was terminated under dishonorable conditions and, therefore, a bar to VA benefits exclusive of healthcare under Chapter 17 of Title 38 of the United States Code.  The earlier period of service was honorable, so qualifying.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's February 2011 Substantive Appeal requested a Board hearing, but he later withdrew that request in June 2011.

The Board remanded the claim in June 2012 for additional development.

Unfortunately, however, still further development is required, so the Board is again remanding the claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Following the Board's prior remand in June 2012 and consequent further development undertaken by the Appeals Management Center (AMC), a supplemental statement of the case (SSOC) was issued in August 2012 that was returned as undeliverable.  Although it listed the same address used to mail the Board's remand, which was not returned as undeliverable, correspondence from the Veteran in July 2012 contains a different address that is located on 
[redacted] in Miami Beach.  No attempt was made to resend the SSOC to this other address.  The mailing of the SSOC to the wrong address is a material defect in the SSOC necessitating remand.  See 38 C.F.R. § 19.31(b)(2) (2013).


Accordingly, this claim is again REMANDED for the following action:

1.  Resend the July 2012 SSOC to the Veteran's correct address (apparently that is now on 
[redacted] in Miami Beach, Florida) and allow him time to submit additional evidence and/or argument in response.

2.  Then return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



